UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8151


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JOHN EDWARD JONES, JR., a/k/a Liddy,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:98-cr-00048-WMN-1)


Submitted:    April 23, 2009                  Decided:   May 1, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Edward Jones, Jr., Appellant Pro Se. Andrea L. Smith,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John Edward Jones, Jr., appeals the district court’s

order denying his motion to amend his criminal judgment.                        We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Jones, No. 1:98-cr-00048-WMN-1 (D. Md.

Aug. 14, 2008).           We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.

                                                                         AFFIRMED




                                          2